

	

		II

		109th CONGRESS

		1st Session

		S. 1590

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Bayh introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to increase participation and savings in cash or deferred plans through

		  automatic contribution and default investment arrangements, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Making Savings Automatic Act of

			 2005.

		2.Increasing

			 participation and savings in cash or deferred plans through automatic

			 contribution arrangements

			(a)Automatic

			 contribution arrangements required for section

			 401(k) safe harborSection 401(k)(12)(A) of the Internal

			 Revenue Code of 1986 (relating to alternative methods of meeting

			 nondiscrimination requirements) is amended by striking and at

			 the end of clause (i), by striking the period at the end of clause (ii), and by

			 adding at the end the following new clause:

				

					(iii)constitutes an automatic contribution trust

				under paragraph

				(13).

					.

			(b)Automatic

			 contribution trustSection

			 401(k) of the Internal Revenue Code of 1986 (relating to cash or deferred

			 arrangement) is amended by adding at the end the following new

			 paragraph:

				

					(13)Automatic

				contribution trust

						(A)Automatic

				contribution trust defined

							(i)In

				generalFor purposes of

				paragraph (12)(A)(iii), the term automatic contribution trust

				means an arrangement—

								(I)except as provided in clause (ii), under

				which each employee eligible to participate in the arrangement is treated as

				having elected to have the employer make elective contributions in an amount

				equal to the applicable percentage of the employee’s compensation, and

								(II)which meets the requirements of

				subparagraph (B).

								(ii)Exceptions

								(I)Exception for

				existing employeesClause

				(i)(I) shall not apply to any employee who was eligible to participate in the

				arrangement (or a predecessor arrangement) immediately before the first date on

				which the arrangement is an automatic contribution trust.

								(II)Election

				outEach employee eligible to

				participate in the arrangement may specifically elect not to have contributions

				made under clause (i), and such clause shall cease to apply to compensation

				paid on or after the effective date of the election.

								(iii)Applicable

				percentageFor purposes of

				this subparagraph—

								(I)In

				generalThe term

				applicable percentage means, with respect to any employee, the

				percentage (not less than 3 percent) determined under the arrangement.

								(II)Increase in

				percentageIn the case of the

				second plan year beginning after the first date on which the election under

				clause (i)(I) is in effect with respect to the employee and any succeeding plan

				year, the applicable percentage shall be a percentage equal to the sum of the

				applicable percentage for the employee as of the close of the preceding plan

				year plus the number of percentage points (not less than 1 percentage point)

				specified by the plan. Such increase shall continue until the applicable

				percentage is at least 10 percent or such higher percentage specified by the

				plan.

								(B)Notice

				requirements

							(i)In

				generalThe requirements of

				this subparagraph are met if the requirements of clauses (ii) and (iii) are

				met.

							(ii)Reasonable

				period to make electionThe

				requirements of this clause are met if each employee to whom subparagraph

				(A)(i) applies—

								(I)receives a notice explaining the employee’s

				right under the arrangement to elect not to have elective contributions made on

				the employee’s behalf, and how contributions made under the arrangement will be

				invested in the absence of any investment election by the employee, and

								(II)has a reasonable period of time after

				receipt of such notice and before the first elective contribution is made to

				make such election.

								(iii)Annual notice

				of rights and obligationsThe

				requirements of this clause are met if each employee eligible to participate in

				the arrangement is, within a reasonable period before any year, given notice of

				the employee’s rights and obligations under the arrangement.

							The requirements of clauses (i)

				and (ii) of paragraph (12)(D) shall be met with respect to the notices

				described in clauses (ii) and (iii) of this

				subparagraph.

			(c)Matching

			 contributionsSection

			 401(m)(11)(A) of the Internal Revenue Code of 1986 (relating to additional

			 alternative method of satisfying nondiscrimination test for matching

			 contributions and employee contributions) is amended by striking

			 and at the end of clause (ii), by striking the period at the end

			 of clause (iii) and inserting , and and by adding at the end the

			 following new clause:

				

					(iii)meets the requirements of subsection

				(k)(12)(A)(iii).

					.

			(d)Investments and

			 preemption

				(1)Control deemed

			 to have been exercised with respect to default investment

			 arrangementsSection 404(c)

			 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104(c)) is

			 amended by adding at the end the following new paragraph:

					

						(4)Treatment of

				default investment arrangement

							(A)In

				generalA participant in an

				individual account plan shall, for purposes of paragraph (1), be treated as

				exercising control over the assets in the account with respect to the amount of

				contributions made under a default investment arrangement.

							(B)Default

				investment arrangement definedFor purposes of this paragraph, the term

				default investment arrangement means an arrangement—

								(i)which meets the requirements of

				subparagraph (C),

								(ii)under which the participant is treated as

				having elected to have the employer exercise control over the assets in his

				account until the participant specifically elects to exercise such control,

				and

								(iii)under which assets described in clause (ii)

				are invested in accordance with regulations prescribed by the Secretary.

								Such regulations shall provide

				guidance on the appropriateness of designating default investments that include

				a mix of asset classes consistent with long-term capital appreciation. The

				regulations shall also provide guidance on the designation of default

				investments in individual account plans that are not designed to meet the

				requirements of this section.(C)Notice

				requirements

								(i)Time for

				noticeThe administrator of a

				default investment arrangement shall, within a reasonable period before each

				plan year, give to each employee to whom a default investment arrangement

				applies for such plan year notice of the employee's rights and obligations

				under the arrangement which—

									(I)is sufficiently accurate and comprehensive

				to apprise the employee of such rights and obligations, and

									(II)is written in a manner calculated to be

				understood by the average employee to whom the arrangement applies.

									(ii)Form of

				notice; responseA notice

				shall not be treated as meeting the requirements of clause (i) with respect to

				an employee unless—

									(I)the notice includes a notice explaining the

				employee's right under the arrangement to elect to exercise control over the

				assets in his account,

									(II)the employee has a reasonable period of

				time after receipt of the notice described in subclause (I) and before the

				assets are first invested to make such election, and

									(III)the notice explains how contributions made

				under the arrangement will be invested in the absence of any investment

				election by the

				employee.

									.

				(2)Preemption of

			 conflicting state regulationSection 514 of such Act (29 U.S.C. 1144) is

			 amended by adding at the end the following new subsection:

					

						(e)Automatic

				contribution arrangements

							(1)In

				generalNotwithstanding any

				other provision of this section, any law of a State which would directly or

				indirectly prohibit or restrict the inclusion in any plan of an automatic

				contribution arrangement shall be superseded. The Secretary may prescribe

				regulations which would establish minimum standards that such arrangements

				would be required to satisfy in order for this subsection to apply.

							(2)Automatic

				contribution arrangement definedFor purposes of this subsection, the term

				automatic contribution arrangement means an arrangement—

								(A)which meets the requirements of paragraph

				(3),

								(B)under which a participant may elect to have

				the employer make payments as contributions under the plan on behalf of the

				participant, or to the participant directly in cash,

								(C)under which the participant is treated as

				having elected to have the employer make such contributions in an amount equal

				to a uniform percentage of compensation provided under the plan until the

				participant specifically elects not to have such contributions made (or

				specifically elects to have such contributions made at a different percentage),

				and

								(D)under which contributions described in

				subparagraph (C) are invested in accordance with regulations prescribed by the

				Secretary.

								Such regulations shall provide

				guidance on the appropriateness of designating default investments that include

				a mix of asset classes consistent with long-term capital appreciation.(3)Notice

				requirement

								(A)In

				generalThe administrator of

				an individual account plan shall, within a reasonable period before each plan

				year, give to each employee to whom an automatic contribution arrangement

				applies for such plan year notice of the employee's rights and obligations

				under the arrangement which—

									(i)is sufficiently accurate and comprehensive

				to apprise the employee of such rights and obligations, and

									(ii)is written in a manner calculated to be

				understood by the average employee to whom the arrangement applies.

									(B)Other

				requirementsA notice shall

				not be treated as meeting the requirements of subparagraph (A) with respect to

				an employee unless—

									(i)the notice includes a notice explaining the

				employee's right under the arrangement to elect not to have elective

				contributions made on the employee's behalf (or to elect to have such

				contributions made at a different percentage),

									(ii)the employee has a reasonable period of

				time after receipt of the notice described in clause (i) and before the first

				elective contribution is made to make such election, and

									(iii)the notice explains how contributions made

				under the arrangement will be invested in the absence of any investment

				election by the

				employee.

									.

				(e)Corrective

			 distributions

				(1)In

			 generalSection 414 of the

			 Internal Revenue Code of 1986 (relating to definitions and special rules) is

			 amended by adding at the end the following new subsection:

					

						(w)Automatic

				contribution arrangements

							(1)In

				generalFor purposes of this

				title, the amount of any corrective distribution from a plan shall be treated

				as if such amount had never been held in such plan and shall be treated as a

				payment of compensation from the employer maintaining the plan to the employee

				receiving such distribution.

							(2)Corrective

				distributionFor purposes of

				this subsection, the term corrective distribution means a

				distribution from an applicable employer plan of all amounts attributable to an

				erroneous automatic contribution.

							(3)Erroneous

				automatic contributionFor

				purposes of this subsection, the term erroneous automatic

				contribution means an elective contribution made on behalf of an

				employee under any applicable employer plan pursuant to a plan provision

				treating the employee as having elected to have the employer make such elective

				contribution until the employee affirmatively elects not to have such

				contribution made or affirmatively elects to make contributions at a specified

				level, if the following requirements are satisfied:

								(A)Within the applicable period, the employee

				notifies the plan administrator that the employee elects to have the elective

				contribution treated as an erroneous automatic contribution.

								(B)The sum of the elective contributions that

				are treated as erroneous automatic contributions with respect to an employee

				does not exceed the greater of—

									(i)$400, or

									(ii)the amount of the elective contributions

				described in paragraph (3) with respect to the employee which where made during

				the first 4 payroll periods to which the arrangement applies.

									(4)Applicable

				employer planFor purposes of

				this subsection, the term applicable employer plan has the meaning

				given such term by subsection (v)(6)(A).

							(5)Applicable

				periodFor purposes of this

				subsection, the term applicable period means, with respect to an

				employee, the 3-month period that begins on the first date that an amount is

				withheld from compensation payable to the employee in order to make a plan

				contribution pursuant to a plan provision described in paragraph

				(3).

							.

				(2)Vesting

			 conforming amendments

					(A)Internal

			 Revenue Code of 1986

						(i)Section 411(a)(3)(G) of such Code is

			 amended by inserting an erroneous automatic contribution under section

			 414(w), after 402(g)(2)(A),.

						(ii)The heading of section 411(a)(3)(G) of such

			 Code is amended by inserting “or erroneous automatic contribution” before the

			 period.

						(iii)Section 401(k)(8)(E) of such Code is

			 amended by inserting an erroneous automatic contribution under section

			 414(w), after 402(g)(2)(A),.

						(iv)The heading of section 401(k)(8)(E) of such

			 Code is amended by inserting “or erroneous automatic contribution” before the

			 period.

						(B)Employee Retirement Income Security Act of

			 1974Section

			 203(a)(3)(F) of the Employee Retirement Income

			 Security Act of 1974 (29 U.S.C. 1053(a)(3)(F)) is amended by

			 inserting an erroneous automatic contribution under section 414(w) of

			 such Code, after 402(g)(2)(A) of such Code,.

					(f)Application of

			 automatic contribution requirement to Federal Thrift Savings PlanSection 8432(a) of title 5, United States

			 Code, is amended by adding at the end the following:

				

					(4)(A)An employee who begins employment after

				January 1, 2006, or any Member who is elected or appointed to office after that

				date (regardless of whether that employee (or Member) has prior periods of

				service covered under this chapter or chapter 83) shall be treated as having

				made an election to make contributions under subsection (b) in an amount equal

				to the applicable percentage of the employees compensation unless the employee

				specifically elects not to have such contributions made

						(B)(i)For purposes of this paragraph, the term

				applicable percentage means, with respect to any employee, 3

				percent.

							(ii)In the case of the second plan year

				beginning after the first date on which the election under subparagraph (A) is

				in effect with respect to the employee and any succeeding plan year, the

				applicable percentage shall be a percentage equal to the sum of the applicable

				percentage for the employee as of the close of the preceding plan year plus the

				number of percentage points (not less than 1 percentage point) specified by the

				plan. Such increase shall continue until the applicable percentage is 10

				percent.

							(C)Each employee to whom subparagraph (A)

				applies shall—

							(i)receive a notice explaining the employee’s

				right under the Thrift Savings Plan to elect not to have elective contributions

				made on the employee’s behalf, and how contributions made under the Thrift

				Savings Plan will be invested in the absence of any investment election by the

				employee, and

							(ii)have a reasonable period of time after

				receipt of such notice and before the first elective contribution is made to

				make such election.

								A similar notice

				shall be provided within a reasonable period of time before each calendar

				year.(D)In

				the case of an employee who does not make an investment election, the Thrift

				Savings Plan shall invest the contributions in accordance with the regulations

				prescribed by the Secretary of Labor under section 404(c)(4)(B) of the Employee

				Retirement Income Security Act of

				1974.

						.

			(g)Effective

			 date

				(1)In

			 generalExcept as provided in

			 paragraph (2), the amendments made by this section shall apply to plan years

			 beginning after December 31, 2005.

				(2)RegulationsFinal regulations under section

			 404(c)(4)(B)(iii) of the Employee Retirement

			 Income Security Act of 1974 (added by this section) shall be issued

			 no later than 6 months after the date of enactment of this Act.

				3.Direct payment of tax

			 refunds to individual retirement plans

			(a)In

			 generalParagraph (3) of

			 section 219(f) of the Internal Revenue Code of 1986 is amended to read as

			 follows:

				

					(3)Time when

				contributions made

						(A)In

				generalExcept as provided in

				subparagraph (B), for purposes of this subsection, a taxpayer shall be deemed

				to have made a contribution to an individual retirement plan on the last day of

				the preceding taxable year if the contribution is made on account of such

				taxable year and is made not later than the time prescribed by law for filing

				the return for such taxable year (not including extensions thereof).

						(B)Direct payment

				of tax refunds to individual retirement plans

							(i)In

				generalTo the extent

				provided in rules prescribed by the Secretary, a tax refund owed to a taxpayer

				and paid directly to an individual retirement plan shall be deemed a

				contribution made by the taxpayer—

								(I)on the last day of the taxable year to

				which such refund relates, and

								(II)on account of such taxable year.

								(ii)LimitationThis subparagraph shall not apply to a tax

				refund unless such refund is shown on a return filed not later than the time

				prescribed by law for filing the return for the taxable year to which such

				refund relates (not including extensions thereof).

							(iii)Direct

				paymentFor purposes of this

				subparagraph, a tax refund is paid directly to an individual retirement plan if

				it is paid in the form of a direct transfer from the Secretary to the trustee

				or issuer of the individual retirement plan.

							(iv)Tax

				refundFor purposes of this

				subparagraph, the term tax refund means any overpayment of an

				internal revenue tax under section 6401 which the Secretary may credit or

				refund under section 6402 (after application of subsections (c), (d), and (e)

				thereof).

							.

			(b)Regulations

				(1)In

			 generalNot later than 1 year

			 after the date of enactment of this Act, the Secretary of the Treasury shall

			 issue rules which permit a taxpayer—

					(A)to elect to have all or any portion of a

			 tax refund owed to the taxpayer paid directly to an individual retirement

			 plan,

					(B)to specify the individual retirement plan

			 to which such tax refund is to be paid (and the investment option in which such

			 tax refund is to be invested), and

					(C)to the extent provided in rules prescribed

			 by the Secretary, to specify the taxable year on account of which such payment

			 is made, except that the Secretary may require that the amount subject to such

			 an election exceed a dollar threshold determined by the Secretary as necessary

			 or appropriate to ensure the administrability of such elections.

					(2)InformationThe Secretary may require that the taxpayer

			 provide, and agree to the disclosure of, any information necessary to pay the

			 tax refund to the individual retirement plan specified by the taxpayer.

				(3)Special

			 ruleThe Secretary may

			 provide that if, for any reason, the trustee or issuer does not accept payment

			 of a tax refund, the tax refund shall instead be paid as if the taxpayer had

			 not elected a direct payment to an individual retirement plan.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years the due date for which (without

			 regard to any extension) occurs after the date on which final rules

			 implementing the amendments made by this section are prescribed.

			4.Credit to encourage

			 universal access to opt out direct deposit retirement savings

			(a)In

			 generalSubpart D of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 business related credits) is amended by adding at the end the following new

			 section:

				

					45J.Employer salary

				reduction costs

						(a)General

				ruleFor purposes of section

				38, in the case of the first taxable year which includes the date that a

				qualified salary reduction arrangement of the eligible employer becomes

				effective, the employer salary reduction cost credit determined under this

				section for such taxable year is the amount determined under subsection

				(b).

						(b)Amount of

				creditThe amount of the

				credit determined under this section for any taxable year with respect to an

				eligible employer shall be equal to 50 percent of the costs paid or incurred by

				the taxpayer in establishing the qualified salary reduction arrangement

				referred to in subsection (a).

						(c)Eligible

				employerFor purposes of this

				section, the term eligible employer means, with respect to any

				calendar year in which the taxable year begins, an employer which maintains a

				qualified salary reduction arrangement meeting the requirements of subsection

				(d) and which did not maintain a qualified plan or arrangement (within the

				meaning of subsection (d)(8)) for the preceding 2 calendar years.

						(d)Employee access

				to opt out salary reduction contributions to individual retirement

				plans

							(1)In

				generalEvery employer which

				does not maintain a qualified plan or arrangement for a calendar year may

				provide a qualified salary reduction arrangement for the calendar year.

							(2)Qualified

				salary reduction arrangementFor purposes of this section, the term

				qualified salary reduction arrangement means a salary reduction

				arrangement which meets the requirements of paragraphs (4) and (5).

							(3)Salary

				reduction arrangementFor

				purposes of this section, the term salary reduction arrangement

				means a written arrangement of an employer under which—

								(A)an employee eligible to participate in the

				arrangement may elect to—

									(i)contribute to an individual retirement plan

				established by or on behalf of the employee by having the employer make direct

				deposit payments to the plan by payroll deduction, or

									(ii)receive the amounts directly as cash

				compensation,

									(B)no other contributions may be made under

				the arrangement,

								(C)each employee eligible to participate in

				the arrangement is treated as having elected to have the employer make elective

				contributions under subparagraph (A)(i) in an amount equal to the applicable

				percentage (within the meaning of section 401(k)(13)(A)(iii)) of the employee’s

				compensation unless the employee specifically elects not to have such

				contributions made, and

								(D)there is established the methods by which

				contributions made under the arrangement will be invested in the absence of any

				investment election by the employee.

								(4)Participation

				requirements

								(A)In

				generalThe requirements of

				this paragraph are met with respect to a salary reduction arrangement for a

				year only if, under the arrangement, all employees of the employer are eligible

				to make the election under paragraph (3)(A).

								(B)Excludable

				employeesAn employer may

				exclude from the requirement under paragraph (3) employees described in section

				410(b)(3) and any employee who has not completed hours of service for the

				employer on a regular basis during a period of at least 30 consecutive days

				during the calendar year.

								(5)Administrative

				requirementsThe requirements

				of this paragraph are met with respect to any salary reduction arrangement if,

				under the arrangement—

								(A)the employer must make the payments elected

				under paragraph (3)(A) or required under paragraph (3)(C) not later than the

				close of the 30-day period following the last day of the month with respect to

				which the contributions are to be made, or, if later, the deadline under

				applicable rules and regulations for the employer to deposit tax under section

				3102 for wages paid in that month,

								(B)an employee may elect to terminate

				participation in the arrangement at any time during the year, except that if an

				employee so terminates, the arrangement may provide that the employee may not

				elect to resume participation until the beginning of the next year,

								(C)each employee eligible to participate may

				elect, during the 60-day period before the beginning of any year (and the

				60-day period before the first day the employee is eligible to participate), to

				participate in the arrangement, or to modify the amounts subject to the

				arrangement, for such year, and

								(D)immediately before the period for which an

				election described in paragraph (3)(A) may be made, the employer provides a

				notice to each employee of the employee’s opportunity to make the election and

				the maximum amount which may be contributed to an individual retirement plan on

				an annual basis.

								(6)Use of

				designated financial institutionAn employer shall not be treated as failing

				to satisfy the requirements of this subsection or any other provision of this

				title merely because the employer makes all contributions (or all contributions

				on behalf of employees who do not specify an individual retirement plan,

				trustee, or issuer to receive the contributions) to individual retirement plans

				of a designated trustee or issuer. The preceding sentence shall not apply

				unless each participant is notified in writing that the participant’s balance

				may be transferred without cost or penalty to another individual retirement

				plan in accordance with subsection (d)(3).

							(7)Model

				noticeThe Secretary shall

				provide a model notice, written in a manner calculated to be understandable to

				the average worker, that employers may use to satisfy the requirement of

				paragraphs (5)(D) and (6). Model notices shall be provided in English, in

				Spanish, and in any other language deemed appropriate by the Secretary.

							(8)Qualified plan

				or arrangementFor purposes

				of this section, an employer is treated as maintaining a qualified plan or

				arrangement for a calendar year if the employer maintains for such year a plan,

				contract, pension, or trust described in subparagraph (A) or (B) of section

				219(g)(5) or an eligible deferred compensation plan (within the meaning of

				section 457(b)) with respect to which contributions are made, or benefits are

				accrued, for service in such year.

							(e)Salary

				reduction contributions treated like other contributions to individual

				retirement plans

							(1)Tax treatment

				unaffectedThe fact that a

				contribution to an individual retirement plan is made on behalf of an employee

				under a qualified salary reduction arrangement instead of being made directly

				by the employee shall not affect the deductibility or other income tax

				treatment of the contribution or of other amounts under this title.

							(2)Salary

				reduction contributions taken into accountAny contribution made on behalf of an

				employee under a qualified salary reduction arrangement shall be taken into

				account in applying the limitations on contributions to individual retirement

				plans and the other provisions of this title applicable to individual

				retirement plans as if the contribution had been made to the plan directly by

				the

				employee.

							.

			(b)Credit allowed

			 as part of general business creditSection 38(b) of the Internal revenue Code

			 of 1986 (defining current year business credit) is amended by striking

			 plus at the end of paragraph (18), by striking the period at the

			 end of paragraph (19) and inserting , plus, and by adding at the

			 end the following new paragraph:

				

					(20)in the case of an eligible employer (as

				defined in section 45J(c)), the employer salary reduction cost credit

				determined under section

				45J(a).

					.

			(c)Treatment as

			 default investment arrangementSection 404(c)(4)(B) of the Employee

			 Retirement Income security Act of 1974, as added by section 2 of this Act, is

			 amended by adding at the end the following new sentence: For purposes of

			 this subsection, an arrangement described in section 45J(d) shall be treated as

			 a default investment arrangement.

			(d)Clerical

			 amendmentThe table of

			 sections for subpart D of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by adding at the end the following new

			 item:

				

					

						Sec. 45J. Employer salary

				reduction

				costs.

					

					.

			(e)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after December 31,

			 2005.

			

